DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The following title is suggested: DISPLAY WITH KEY TO HIDE A PLURALITY OF WINDOWS ALL AT ONCE.

Response to Arguments
Applicant's arguments filed 2/17/21 have been fully considered but they are not persuasive. Applicant argues:
“Applicant respectfully submits that the Examiner appears to associate the features of “windows displayed on the display surface” and the “first key provided on at least one of the windows” of claim 1 with the “pop-up display 94” and the “close button 95” described by Miyamoto respectively. Applicant respectfully disagrees with such association. Miyamoto merely describes only one “popup display 94”, as depicted in Figs. 12A and 12B of Miyamoto. Further, in Miyamoto, the only one “pop-up display 94” is closed by the close button 95. Accordingly, Miyamoto fails to teach, disclose, or suggest the feature of “a processor that executes the instructions stored in the memory display a plurality of windows, each including message, on the display surface; and hide all of the plurality of windows displayed on the display surface at once when a first key provided on at least one of the plurality of windows is operated (emphases added by Applicant)” as recited by amended independent claim 1.”
However, while Miyamoto does not make explicit in Miyamoto’s provided example as disclosed therein, where the provided close button to end the pop-up display, is applied to a plurality of windows, Miyamoto does disclose when the user touches the close button 95, the display control section 111 allows the display unit 21 to end the pop-up display 94.  Miyamoto simply does not provide for a plurality of windows.  
However, for one of ordinary skill in the art in view of the disclosure of Miyamoto to closing one window, it would be “obvious to try” providing the close button to end the pop-up display of a plurality of windows, as but use of known technique (a Button or key to close a single window or pop-up) to improve similar devices (a Button or key to close a plurality of windows) in the same way.  As the US Supreme Court has often stated, one of ordinary skill in the art is not an automaton.  As per KSR, that means finding that one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.
Further Brush, in the same area of user interfaces, discloses that a plurality of windows is well known (“a message display section adapted to selectively display a plurality of pop-up messages, the message display section being disposed in offset relationship to the machine performance information display section”, claim 17).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to have modified display input device by the teaching of Brush because of the following reasons: (a) to avoid indiscriminate display of the warning messages, (paragraph 5, Brush); and (b) to utilize the display area effectively as taught by Miyamoto at paragraph 4.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US PG Pub 2018/0210678 to Miyamoto, and further in view of US PG Pub 2014/0189585 to Brush et al.

Regarding claim 1. Miyamoto discloses a display device (Abstract) comprising: 
a display that has a display surface (display unit 21, Fig. 1&2); 
a memory that stores instructions (Fig. 2, HDD 41): and
a processor that executes the instructions stored in the memory (Fig. 2, Control Unit 11) to:
display windows, each including message on the display surface (message control section 112, Fig. 2, “message control section 112 controls whether a message is displayed on the display unit 21”, paragraph 47, “The display control section 111 controls display of a display screen that is displayed on the display unit 21. In addition, upon receiving a message display instruction from the message control section 112 in a state of allowing the display unit 21 to display the display screen, the display control section 111 allows the display unit 21 to display, as a pop-up display, the message whose display was instructed, at a predetermined pop-up display position in a display region of the display screen”, paragraph 46); and 
hide all of the windows displayed on the display surface at once when a first key provided on at least one of the windows is operated (“For example, as shown in FIG. 12A, the display control section 111 allows the display unit 21 to pop-up display a start prohibition message of "There is no black toner. Please replace with a new toner container" in a pop-up display 94 at a transmittance of 50% on the display screen 90. While the pop-up display 94 is displayed, when the determination section 113 determines that the user has pressed the start button 23, as shown in FIG. 12B, the display control section 111 allows the display unit 21 to display the start prohibition message in a pop-up display 96 at a transmittance of 0% on the display screen 90, and thus the start prohibition message can be emphasized and the user can easily view the message. Here, for example, a close button 95 is display in the pop-up display 94. When the touch panel 22 detects that the user touched the close button 95, the display control section 111 allows the display unit 21 to end the pop-up display 94 before the predetermined time has passed”, paragraph 89).
While Miyamoto does not make explicit in Miyamoto’s provided example as disclosed therein where the provided close button to end the pop-up display is applied to a plurality of windows, Miyamoto does disclose when the user touches the close button 95, the display control section 111 allows the display unit 21 to end the pop-up display 94.  Miyamoto simply does not provide for a plurality of windows.  However, for one of ordinary skill in the art in view of the disclosure of Miyamoto to closing one window, it would be obvious to try providing the close button to end the pop-up display of a plurality of windows, as but use of known technique (a Button or key to close a single window or pop-up) to improve similar devices (a Button or key to close a plurality of windows) in the same way.
Further Brush, in the same area of user interfaces, discloses that a plurality of windows is well known (“a message display section adapted to selectively display a plurality of pop-up messages, the message display section being disposed in offset relationship to the machine performance information display section”, claim 17).
Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to have modified Miyamoto’s display input device to include: a plurality of windows.
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to have modified display input device by the teaching of Brush because of the following reasons: (a) to avoid indiscriminate display of the warning messages, (paragraph 5, Brush); and (b) to utilize the display area effectively as taught by Miyamoto at paragraph 4.
Regarding claim 2. Miyamoto discloses wherein displays the windows is overlappingly displayed, and the first key is provided on at least a frontmost window (Fig. 12B, Close button 518).
Brush, in the same area of user interfaces, discloses that a plurality of windows is well known (“a message display section adapted to selectively display a plurality of pop-up messages, the message display section being disposed in offset relationship to the machine performance information display section”, claim 17).
Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to have modified Miyamoto’s display input device to include: a plurality of windows.

Regarding claim 3. Miyamoto does not disclose wherein each of the messages is assigned a level of priority, and the plurality of windows is displayed in an order of display corresponding to the levels of priority of the messages included in each of the plurality of windows.
However Brush, in the same area of user interfaces, discloses wherein each of the messages is assigned a level of priority, and the plurality of windows is displayed in an order of display corresponding to the levels of priority of the messages included in each of the plurality of windows (“In embodiments, the controller 145 is adapted to rank the active pop-up messages in the priority hierarchy. The controller can be adapted to sequentially display the active pop-up messages in an order according to rank”, paragraph 87).
Brush, discloses that a plurality of windows is well known (“a message display section adapted to selectively display a plurality of pop-up messages, the message display section being disposed in offset relationship to the machine performance information display section”, claim 17).
Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to have modified Miyamoto’s  windows is displayed in an order of display corresponding to the levels of priority of the messages included in each of the plurality of windows.
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to have modified display input device by the teaching of Brush because of the following reasons: (a) to avoid indiscriminate display of the warning messages, (paragraph 5, Brush); and (b) to utilize the display area effectively as taught by Miyamoto at paragraph 4.

Regarding claim 7. Miyamoto discloses wherein, on the display surface of the display device, the windows each including the message corresponding to an event involving the image forming apparatus is displayed, while the event is occurring (“For example, as shown in FIG. 12A, the display control section 111 allows the display unit 21 to pop-up display a start prohibition message of "There is no black toner. Please replace with a new toner container"”, paragraph 89).
Brush, in the same area of user interfaces, discloses that a plurality of windows is well known (“a message display section adapted to selectively display a plurality of pop-up messages, the message display section being disposed in offset relationship to the machine performance information display section”, claim 17).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to have modified display input device by the teaching of Brush because of the following reasons: (a) to avoid indiscriminate display of the warning messages, (paragraph 5, Brush); and (b) to utilize the display area effectively as taught by Miyamoto at paragraph 4.Regarding claim 8.  Claim 8 is rejected for the same reasons and rational as provided above for claim 1.Regarding claim 9.  Claim 9 is rejected for the same reasons and rational as provided above for claim 1.

Claim 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto and Brush as applied to claim 2 above, and further in view of US PG Pub 2018/0307662 to Oda.
Regarding claim 4. Miyamoto does not disclose wherein a frontmost window is provided with a second key, and the frontmost window is hided when the second key is operated.
However Oda, in the same area of user interfaces, discloses wherein a frontmost window is provided with a second key, and the display controller hides the frontmost (Fig. 3B, if the CANCEL button 312 is pressed then only popup 310 is then hidden).
Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to have modified Miyamoto’s display input device to include: wherein a frontmost window is provided with a second key, and the display controller hides the frontmost window when the second key is operated.
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to have modified display input device by the teaching of Oda because of the following reasons: (a) to provide a technique to detect the possibility of the generation of an inconsistency between information, (paragraph 5, Oda); and (b) to utilize the display area effectively as taught by Miyamoto at paragraph 4.

Regarding claim 5. Oda discloses wherein at least one of the windows is provided with a second key, and the window provided with the second key is hided when the second key is operated (Fig. 3B, if the CANCEL button 312 is pressed then only popup 310 is then hidden).
Brush, in the same area of user interfaces, discloses that a plurality of windows is well known (“a message display section adapted to selectively display a plurality of pop-up messages, the message display section being disposed in offset relationship to the machine performance information display section”, claim 17).
Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to have modified Miyamoto’s display input device to include: a plurality of windows.
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to have modified display input device by the teaching of Brush because of the following reasons: (a) to avoid indiscriminate display of the warning messages, (paragraph 5, Brush); and (b) to utilize the display area effectively as taught by Miyamoto at paragraph 4.

Regarding claim 6. Oda discloses wherein at least one of the windows is provided with the first key and the second key (Fig. 3B, if the CANCEL button 312 is pressed then only popup 310 is then hidden).
Brush, in the same area of user interfaces, discloses that a plurality of windows is well known (“a message display section adapted to selectively display a plurality of pop-up messages, the message display section being disposed in offset relationship to the machine performance information display section”, claim 17).
Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to have modified Miyamoto’s display input device to include: a plurality of windows.
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to have modified display input device by the .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. WAIT, Esq. whose telephone number is (571)270-5976.  The examiner can normally be reached on Monday-Friday, 9:30- 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER D. WAIT, Esq.
Primary Examiner
Art Unit 2672



/CHRISTOPHER WAIT/Primary Examiner, Art Unit 2672